DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/30/2021 has been entered.
Response to Amendment
The following final office action is in response to the applicant’s amendment filed on May 24, 2021.
The Applicant’s cancellation of claims 2 and 17-21, the newly added claims 26-27, as well as the amendments to claim 1 have been acknowledged. 
The applicant’s amendments to Claim 1 has been acknowledged and rejected under 35 USC § 103 as set forth in this office action.
The applicant’s newly added claims, Claims 26 and 27, have been acknowledged and rejected under 35 USC § 103 as set forth in this office action.
Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to European Patent Application Numbers EP17170450.5 filed on May 10, 2017 and EP18152125.3 filed on January 17, 2018 are acknowledged. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, an English translation of the foreign applications must 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation of “a quantity or distribution of the first contrast medium having a therapeutically effective functionalization" which is indefinite because it is not clear if this is the same or different therapeutically effective functionalization as cited in amended Claim 1. Most pertinent part of the present specification states “The first image B1 can have an item of local information about a quantity or distribution of the first contrast medium having a therapeutically effective functionalization” Para [0102]. This does not define the therapeutically effective functionalization of the contrast medium used when a quantity or distribution is determined. Therefore it is unclear if this is the same therapeutically effective functionalization as described in Para [0073] “According to one embodiment of the invention, the therapeutically effective functionalization comprises chemical or/and radioactive substances bound to the first contrast medium, or one chemical or/and radioactive substance. The first contrast medium can have chemical substances, for example for Transarterial Chemoembolization 
The dependent claims are also being rejected due their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 24 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haase et al. (WO 2016146214 A1).
Regarding Claim 24, Haase et al. hereinafter Haase discloses A method for imaging an examination region of an object to be examined (Pg.2 lines 18-26) with a computed tomography system (Pg. 2 lines 30-32), the examination region including a first contrast medium (Pg.5 lines 23-24 – “the first DEB reservoir 7 1 is to be loaded for use with first DEBs”) and a second contrast medium (Pg.5 lines 24-25 – “the second DEB reservoir is loaded with differently sized second DEBs”), different from the first contrast medium (Pg.3 lines 3-5), the method comprising: 
acquiring first projection scan data with a first energy range (Pg.9 lines 3-4 – “obtain a first image data set of the region of interest with at least a first x-ray radiation energy”) and second projection scan data, different from the first projection scan data (Pg.9 lines 4-5 – “a second image data , with a second energy range(Pg.9 lines 4-5 – “a second image data set of the region of interest with at least a second x-ray radiation energy”), the second energy range being different from the first energy range in the examination region (Pg.3 lines 6-8 – “the at least first x-ray radiation energy corresponds to a K-absorption edge of the first contrast agent and the at least second x-ray radiation energy corresponds to a K-absorption edge of the second contrast agent” – therefore the energies are different); and
generating images based upon the first projection scan data acquired and the second projection scan data acquired (Pg.9 lines 21-24 – “the x-ray imager operates at a first pair of x-ray energies to obtain the first image data set and at a second pair of x-ray energies to obtain the second data set, since this is a prerequisite for k-edge imaging of a contrast agent. Preferably the image data sets are reconstructed to visual data and displayed to a physician 205”), the images including
a first image containing only isolated first information of the first contrast medium (Pg.3 lines 11-15 – “obtaining a first image data set by imaging the region of interest with an x-ray imaging device operating at least a first x-ray radiation energy; determining, from the first image data set, a first drug concentration delivered to the region of interest by first drug-eluting microsphere beads containing at least a first drug and a first contrast agent”, Pg. 9 lines 23-24 – “Preferably the image data sets are reconstructed to visual data and displayed to a physician 205.”),
a second image containing only isolated second information of the second contrast medium (Pg.3 lines 15-19 – “obtaining a second image data set by imaging the region of interest with an xray imaging device operating at least a second x-ray radiation energy; determining, from the second image data set, a second drug concentration delivered to the region of interest by second drug-eluting microsphere beads containing at least a second drug and a second contrast agent”, Pg. 9 lines 23-24 – “Preferably the image data sets are reconstructed to visual data and displayed to a physician 205.”),
a third image containing isolated first information of the first contrast medium and isolated second information of the second contrast medium (Pg.7 lines 29-31 “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 8 1 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image” therefore the information of DEBS 81 and DEBS 82 which contain the first and second contrast agents can be depicted together as an overlay over a CT image); and
distinguishing (Pg.5 first para. – “materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”) and quantifying respective amounts of the first contrast medium and the second contrast medium (Pg. 8 Para.1 - "Multi-energy imaging, such as spectral CT, has the ability to image and quantitatively measure the DEB radio-opacity and thus the actual drug dose at the tumor site. A DEB concentration determiner 11 is configured to determine the drug concentration from obtained image data of the areas embolized by DEBs.", Pg. 9 Para.1 - "A ratio of contrast to drug concentration for every bead size is necessary to determine the specific drug dose.", therefore with a known ratio the contrast agent quantification would be known with the drug concentration determination) simultaneously present in the third image (Fig.3 shows both large DEB’s and small DEB’s simultaneously present in an image).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-12 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (WO 2016146214 A1), and further in view of Uzgiris (US 20040022729 A1) and Krauss et al. (US 20100135557 A1).
Regarding Claim 1, Haase et al. hereinafter Haase discloses a method for imaging an examination region of an object to be examined (Pg.2 lines 18-26) with a computed tomography system (Pg. 2 lines 30-32), the examination region including a first contrast medium and a second contrast medium, different from the first contrast medium (Pg.3 lines 3-5 – “In another preferred embodiment of the method comprising:
acquiring first projection scan data with a first energy range (Pg.9 lines 3-4 – “obtain a first image data set of the region of interest with at least a first x-ray radiation energy”) and second projection scan data, different from the first projection scan data, with a second energy range (Pg.9 lines 4-5 – “a second image data set of the region of interest with at least a second x-ray radiation energy”), the second energy range being different from the first energy range in the examination region (Pg.3 lines 6-8 – “the at least first x-ray radiation energy corresponds to a K-absorption edge of the first contrast agent and the at least second x-ray radiation energy corresponds to a K-absorption edge of the second contrast agent” – therefore the energies are different); 
generating a first image based upon the first projection scan data acquired and the second projection scan data acquired (Pg.9 lines 21-24 – “the x-ray imager operates at a first pair of x-ray energies to obtain the first image data set and at a second pair of x-ray energies to obtain the second data set, since this is a prerequisite for k-edge imaging of a contrast agent. Preferably the image data sets are reconstructed to visual data and displayed to a physician 205”), the first image including
only isolated first information of the first contrast medium separated from isolated second information of the second contrast medium (Pg.7 lines 29-31 “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 8 1 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”, Pg. 8 line 28 - pg. 9 line 2 – “obtaining 201 a first image data set by imaging the region of interest with an x-ray imager operating at a first x-ray radiation energy and determining 203, from the first image data set, a first drug concentration delivered to the region of interest by first DEBs containing at least a first drug and a first contrast agent, obtaining 202 a second image data set by imaging the region of interest with an x-ray imager operating at a second x-ray radiation energy and determining , or
only isolated second information of the second contrast medium separated from isolated first information of the first contrast medium (Pg.7 lines 29-31 “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 8 1 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”, Pg. 8 line 28 - pg. 9 line 2 – “obtaining 201 a first image data set by imaging the region of interest with an x-ray imager operating at a first x-ray radiation energy and determining 203, from the first image data set, a first drug concentration delivered to the region of interest by first DEBs containing at least a first drug and a first contrast agent, obtaining 202 a second image data set by imaging the region of interest with an x-ray imager operating at a second x-ray radiation energy and determining 204, from the second image data set, a second drug concentration delivered to the region of interest by second DEBs containing at least a second drug and a second contrast agent”, therefore the second image contains second information of the second contrast medium separated from the isolated first information to determine a drug concentration) and
distinguishing (Pg.5 first para. – “materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”) and quantifying respective amounts of the first contrast medium […] (Pg. 8 Para.1 - "Multi-energy imaging, such as spectral CT, has the ability to image and quantitatively measure the DEB radio-opacity and thus the actual drug dose at the tumor site. A DEB concentration determiner 11 is configured to determine the drug concentration from obtained image data of the areas embolized by DEBs.", Pg. 9 Para.1 - "A ratio of contrast to drug concentration for every bead size is necessary to determine the specific drug dose.", therefore with a known ratio the simultaneously present in the region (Fig.3 shows both large DEB’s and small DEB’s simultaneously present in a region). 
As cited above Haase discloses a first contrast medium and a second contrast medium different from the first where the first and second contrast agents both have a therapeutically effective functionalization however Haase does not teach a first contrast medium having a therapeutically effective functionalization and a second contrast medium not having a therapeutically effective functionalization.
However Uzgiris discloses a first contrast medium having a therapeutically effective functionalization and a second contrast medium not having a therapeutically effective functionalization (Para [0009] – “Specifically, the methods involve administering a first dose of a first, macromolecular contrast agent and obtaining an image indicative of circulating blood concentration of the first contrast agent. A second, polymeric contrast agent is then administered and a second image is obtained”, Para [0048] – “In certain embodiments, the conjugated polymer can also be used for drug delivery. It is also contemplated that a therapeutic agent can be attached at a few sites along the substituted polymer chain”, therefore the polymeric contrast agent is interpreted as the first contrast agent that has a therapeutically effective functionalization, and the macromolecular contrast agent is not disclosed as having a therapeutically effective functionalization therefore it is interpreted that the macromolecular contrast agent is the second contrast agent that does not have a therapeutically effective functionalization, additionally Para [0010] recites “The first, macromolecular contrast agent can be any biocompatible molecule containing a paramagnetic entity. Because the injection of the first contrast agent is intended only to show circulating blood concentration”, therefore the contrast agent is only used to show blood circulation and not to function therapeutically.).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haase to incorporate the two contrast agents of Uzgiris to achieve the same results. One would have motivation to combine because “The present methods employ sequential injections of contrast agents for assessing angiogenic activity” (Para [0009]). “Tumor angiogenesis is the recruitment of new blood vessels by a growing tumor from existing neighboring vessels. This recruitment of new microvasculature is a central process in tumor growth and in the potential for aggressive spreading of the tumor through metastasis… It is therefore of clinical importance to be able to monitor angiogenesis in tumors in a noninvasive manner” (Para [0004]).
As cited above Haase discloses distinguishing and quantifying respective amounts of the first contrast medium that has a therapeutically effective functionalization however Haase does not disclose distinguishing and quantifying respective amounts of the second contrast medium [that does not have a therapeutically effective functionalization].
However Krauss et al. hereinafter Krauss discloses distinguishing and quantifying respective amounts of the second contrast medium [that does not have a therapeutically effective functionalization] (Para [0006] – “MONA Furthermore, reference is made to the applicant's patent application with the file reference DE102006009222.8, which is not a prior publication and makes possible a 3 material decomposition of an examined region using a dual energy CT examination. Herein, the region under examination, preferably a human or animal patient, is subdivided into two different tissue types and the quantitative occurrence of a contrast agent is determined at the same time.”)
Haase and Krauss are both analogous arts considering they are both in the field of CT imaging of a region with two contrast agents.

Regarding Claim 3, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the second contrast medium is indicative of a blood flow property (Fig.3 shows both contrast mediums in the blood vessels, Fig.4 shows a CT image with the vessels identified by a contrast agent therefore the contrast agent shows the paths of blood flow).
Regarding Claim 4, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the first image includes an item of local information about a local distribution of at least one of the first contrast medium and second contrast medium (Pg.7 lines 29-31 – “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 81 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image” therefore showing the local distribution).
Regarding Claim 5, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the first image includes an item of local information about a quantity of at least one of the first contrast medium and the second contrast medium (Pg. 9 lines 24-26 – “The visual data may comprise the location of the differently sized DEBs and/or drug concentration at specific locations” therefore showing the quantity).
Regarding Claim 6, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the first image includes an item of local information about a quantity or distribution of the first contrast medium having a therapeutically effective functionalization (Pg.7 lines 29-31 – “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 81 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image”, Pg. 9 lines 24-26 – “The visual data may comprise the location of the differently sized DEBs and/or drug concentration at specific locations”, Pg.1 lines 19-21 – “Drug- eluting microsphere beads (DEBs) are small beads with a shell and a core which may be loaded with a drug, such as chemotherapeutic agents”).
Regarding Claim 7, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claims 1 and 6.
Haase discloses the therapeutically effective functionalization includes at least one of chemical and radioactive substances bound to the first contrast medium (Pg. 2 lines 20-23 – “The injector is arranged to introduce into the region of interest first drug-eluting microsphere beads containing at least a first drug and a first contrast agent and to introduce into the region of interest second drug-eluting microsphere beads containing at least a second drug and a second contrast agent”, Pg.1 lines 19-21 – “Drug- eluting microsphere beads (DEBs) are small beads with a shell and a core which may be loaded with a drug, such as chemotherapeutic agents”, therefore the drug-eluting microsphere beads contain a first contrast medium and a chemotherapeutic drug which is being interpreted as a chemical).
Regarding Claim 8, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the first image includes an item of local information based on the second contrast medium about a local blood circulation in a region (Fig.3 shows both contrast mediums in the release the drug there locally. While small DEBs 82 are also present in the feeding vessel 91, they do not effectively embolize said feeding vessel 91. The large DEBs however do embolize the feeding vessel 9 1 very well. The large DEBs 8 1 are too large to enter the tumor core vessels 93 and will, in this embodiment, not pass beyond the tumor rim 92. A good embolization of all relevant vessels in around the tumor is obtained”, as disclosed above the DEBs each contain a contrast agent therefore the small DEBs give local information of a tumor and the large DEBs give local information outside of the tumor).
Regarding Claim 9, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the first contrast medium includes a contrast substance bound to microspheres or nanoparticles (Pg.2 lines 20-21 – “The injector is arranged to introduce into the region of interest first drug-eluting microsphere beads containing at least a first drug and a first contrast agent”).
Regarding Claim 10, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the first energy range includes a first X-ray spectrum and the second energy range includes a second X-ray spectrum (Pg.5 lines 3-5 – “This may be achieved by adapting the source to emit different wavelengths simultaneously or sequentially (e.g. in kVp switching x-ray sources”).
Regarding Claim 11, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
the first energy range includes a first detector energy range and the second energy range includes a second detector energy range (Pg.5 lines 5-6 – “adapting the detector to detect different individual parts of an emitted wavelength spectrum”).
Regarding Claim 12, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses further comprising a step of multi-material analysis (Pg.5 lines 6-9 – “Different information may be derived from information obtained from high-energy x-ray radiation and low-energy x-ray radiation. For instance, materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”, therefore the materials are being separated by using two different energies).

Regarding Claim 25, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Haase further discloses the distinguishing includes applying multi-material separation to the first projection scan data and the second projection scan data (Pg.5 lines 6-9 – “Different information may be derived from information obtained from high-energy x-ray radiation and low-energy x-ray radiation. For instance, materials may be distinguished from each other since different materials attenuate low and high energy radiation differently.”, therefore the materials are being separated by using two different energies) to separate the first contrast medium from the second contrast medium (Pg. 4 lines 19-21 – “The invention will be illustrated by using spectral CT imaging, but another suitable multi-energy imaging device or other imaging device with which it is possible to discriminate between two materials could also be used”).
Regarding Claim 26, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
wherein the first image includes the isolated first information of the first contrast medium and the isolated second information of the second contrast medium (Pg.7 lines 29-31 “Through k-edge imaging both contrast agents are individually identified and, as such, the location of the large DEBs 8 1 and the small DEBs 82 in the tumor area is known and can be depicted, for instance, by presenting this as an overlay over the CT image” therefore the information of DEBS 81 and DEBS 82 which contain the first and second contrast agents can be depicted together as an overlay over a CT image).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Haase et al. (WO 2016146214 A1) in view of Uzgiris (US 20040022729 A1) and Krauss et al. (US 20100135557 A1) and further in view of Karau et al. (US 20040101089 A1).
Regarding Claim 27, Haase, Uzgiris, and Krauss disclose all the elements of the claimed invention as cited in Claim 1.
Conversely Haase does not teach removing the isolated first information; 
removing the isolated second information; and 
generating a second image having only anatomical information without the effect of contrast media.
However Karau et al. hereinafter Karau discloses removing the isolated first information (Para [0044] – “The collected data is decomposed using one of the decomposition methods described above (CT Number Difference, Compton and Photoelectric Decomposition, Basis Material Decomposition, or Logarithm Subtraction Decomposition), MECT images are acquired with x-ray spectra or energy discrimination to highlight the differences between the relevant atoms of the administered contrast agents (eg: Xe131 and I) The decomposition step yields two image data sets, one (the ventilation functional image, “V” image) emphasizing the density of Xe131; the other (the perfusion functional ; 
removing the isolated second information (Para [0044] – “The collected data is decomposed using one of the decomposition methods described above (CT Number Difference, Compton and Photoelectric Decomposition, Basis Material Decomposition, or Logarithm Subtraction Decomposition), MECT images are acquired with x-ray spectra or energy discrimination to highlight the differences between the relevant atoms of the administered contrast agents (eg: Xe131 and I) The decomposition step yields two image data sets, one (the ventilation functional image, “V” image) emphasizing the density of Xe131; the other (the perfusion functional image, “Q” image) illustrating the density of I.”, therefore by subtraction decomposition the isolated second information is removed to yield one image data set); and 
generating a second image having only anatomical information without the effect of contrast media (Para [0045] – “The V/Q map can be presented by displaying the 3-dimensional lung anatomy via a traditional grayscale image with the V/Q ratios superimposed using a colormap. The traditional grayscale image is an anatomical image and not a functional image”).
Haase and Karau are both analogous arts considering they are both in the field of CT imaging of a region with two contrast agents.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Haase to incorporate the removal of isolated first and second information of Karau to achieve the same results. One would have motivation to combine because “additional information is obtained that enables improved accuracy and characterization.” (Para [0019]).
Response to Arguments
Applicant’s arguments, see pages 7-8, filed May 24, 2021, with respect to the priority documents has been fully considered and is not persuasive. Applicant argues that certified copies of 
“37 C.F.R. 1.55  Claim for foreign priority.
(g) Requirement for filing priority claim, certified copy of foreign application, and translation in any application.
(1) The claim for priority and the certified copy of the foreign application specified in 35 U.S.C. 119(b)  or PCT Rule 17  must, in any event, be filed within the pendency of the application, unless filed with a petition under paragraph (e) or (f) of this section, or with a petition accompanied by the fee set forth in § 1.17(g)  which includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application in a design application. If the claim for priority or the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255  and § 1.323.
….
 (3) An English language translation of a non-English language foreign application is not required except:
(i) When the application is involved in an interference (see § 41.202  of this chapter) or derivation (see part 42 of this chapter) proceeding;
(ii) When necessary to overcome the date of a reference relied upon by the examiner; or
(iii) When specifically required by the examiner.
(4) If an English language translation of a non-English language foreign application is required, it must be filed together with a statement that the translation of the certified copy is accurate.”

Applicant’s arguments, see pages 8-12 filed May 24, 2021, with respect to the 35 U.S.C. §102(a)(1) rejection pertaining to Claims 1 and 24, has been fully considered and is not persuasive. Applicant argues:
“Haase discloses only generating and displaying both the first image data set and the second image data set which, according to Haase, is necessary to the location of the differently sized DEBs and/or drug concentration at specific locations and is an improvement over previously known systems in which drug concentrations could not be determined.”
However as cited in Claims 1 and 24 Haase discloses a first and second contrast medium and generating image data sets based on the first and second contrast medium therefore the examiner continues to rely on Haase to teach the original limitations as well as the newly added limitations regarding the first image.  However Haase does not teach the newly added limitations regarding the therapeutic and non-therapeutic functionalization of the two contrast mediums therefore the §102(a)(1) rejection has been maintained for Claim 24 and it has been withdrawn and a new grounds of rejection has been made under §103 for Claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sabol et al. (US 20040101088 A1) discloses a method for discriminating multiple contrast agents in a CT image.  Sabol also discloses two different energies being used to take the images.  In paragraph [0053] a contrast agent is used that is bound to a microsphere or nanoparticle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.L./Examiner, Art Unit 3793      


/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793